Citation Nr: 0840303	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  96-48 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an undifferentiated 
somatoform disorder, claimed in the alternative as a 
disability due to undiagnosed illness manifested by fatigue, 
depression, and forgetfulness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.F.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1988 to April 
1992.  He had service in the Southwest Asia Theater of 
Operations during the Persian Gulf War from December 10, 1990 
to April 11, 1991 and received the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
fatigue and forgetfulness, claimed in the alternative as a 
disability due to undiagnosed illness.  In a March 1998 
rating decision, the RO in St. Petersburg, Florida, which 
currently has jurisdiction of the claim, denied service 
connection for undifferentiated somatoform disorder (claimed 
as fatigue, depression and forgetfulness) due to undiagnosed 
illness.  

In June 2000, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record. 

This claim was remanded by the Board in December 2000, July 
2004, and March 2007 for additional development.  The actions 
directed by the Board have been accomplished and the matter 
has been returned to the Board for appellate review.


FINDING OF FACT

The veteran has been diagnosed with chronic fatigue syndrome 
and the medical evidence establishes that complaints 
associated with this condition began within two years of the 
veteran's separation from service.  





CONCLUSION OF LAW

The criteria for service connection for chronic fatigue 
syndrome have been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1)(i) (2008).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2008).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2008).  There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2008).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2008).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2008).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2008).  

As noted in the Introduction, the veteran served in the 
Southwest Asia Theater of Operations.  Therefore, he 
qualifies for consideration for presumptive service 
connection for disabilities resulting from undiagnosed 
illness or unexplained chronic multi-symptom illness.  

The veteran contends that he suffers from fatigue, 
forgetfulness, and depression as a result of service, 
specifically as a result of his service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  He 
reports that his unit was deployed to a site next to oil well 
fires (more than 600) and within three miles of a bio-
chemical warfare dump that was bombed and destroyed.  The 
veteran asserts that the combination of the above have 
directly caused fatigue and forgetfulness.  He reports that 
symptoms of fatigue began within six months to a year after 
he got back from the Southwest Asia Theater of Operations and 
that they are continuous whereas forgetfulness is not as 
constant.  The veteran indicates that he sought treatment 
within 16 to 18 months after his discharge.  See November 
1996 VA Form 21-4138; November 1996 and June 2000 hearing 
transcripts.

Several lay statements have been submitted in support of the 
veteran's claim.  His father and brother assert that the 
veteran's problems began after his return from the Persian 
Gulf War, and that he has missed work as a result of his 
illnesses.  See undated letter from R.E.P; April 1997 letter 
from E.L.P.  In a statement received in September 2005, D.B. 
reports that the veteran's fatigue and forgetfulness had 
gotten to the point where the veteran cannot remember 
someone's name five seconds after they tell him, that the 
veteran has called him numerous times for directions or phone 
numbers that he has known for years, and that he has had to 
drive the veteran to the Bay Pines VA Medical Center (VAMC) 
because the veteran will forget where he is going.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, an 
undifferentiated somatoform disorder, or any of the symptoms 
the veteran presently complains of, to include fatigue, 
depression, and forgetfulness.  There were no complaints 
related to these symptoms at the time of the veteran's 
discharge from service, though it was noted that he had been 
exposed to oil fires while in Southwest Asia.  See April 1992 
report of medical examination.  This exposure is also 
documented in the veteran's service personnel records, which 
indicate that the likelihood and nature of any potential 
long-term health hazard as a result of this exposure were 
unknown at the time.  See NAVMC 118.  

The post-service medical evidence includes both VA and 
private treatment records.  None of these records, however, 
reveal complaints of, or treatment for, fatigue, 
forgetfulness, and/or depression.  A September 2005 surgery 
orthopedic consultation evaluation note from the Bay Pines 
VAMC contains an impression of somatoform disorder by 
history, but no complaint was made regarding this condition, 
nor was any treatment rendered.  

The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in October 1997, at which time 
he denied any inpatient or outpatient treatment for 
psychiatric or emotional difficulties, but reported that his 
deteriorated health sometimes got him down.  The veteran 
complained of Gulf War Syndrome with complaints of fatigue 
and memory loss.  He characterized his memory problems as 
sporadic at first, beginning approximately six months to one 
year after his return from Saudi Arabia, but getting 
progressively worse.  The veteran also complained generally 
of forgetfulness.  Regarding fatigue, the veteran indicated 
that it had been a continual problem since his return from 
the Gulf War and that he seemed to be tired a lot for no 
reason.  

Pertinent test results revealed that intellectual 
functioning, memory and learning, immediate memory for verbal 
material, general immediate memory, and tasks designed to 
assess attention and concentration were all in the low 
average range.  The examiner indicated that there was some 
subtle variability exhibited during memory and learning 
testing that was not statistically significant and that the 
veteran's ability to remember previously learned materials 
after a 30 minute delay were in the borderline range with no 
statistical differences between any of the scores.  The 
veteran produced a valid profile suggestive of an individual 
who characteristically develops physical symptoms while under 
stress during testing to assess his personality functioning; 
the examiner reported that this defensive strategy was not 
totally effective, as there were some breakthrough symptoms 
of depression and anxiety evident.  

The examiner concluded that the veteran's intellectual 
functioning was estimated to be in the low average range, 
memory testing was consistent with his intellectual ability 
with scores ranging from average to borderline, and his 
memory for material after a 30 minute delay was somewhat 
lower than would be expected, but was consistent with his 
complaints of forgetfulness and was not statistically 
different from his other memory scores.  The examiner further 
stated that psychologically, the veteran tended to experience 
stress symptomatically and interpreted all symptoms as 
medical problems.  This was likely due to his need to appear 
normal and socially appropriate.  Similar people were noted 
to be quite resistant to psychological interpretations and to 
often have multiple physical complaints, including weakness 
and fatigue.  Even the depressive symptoms to which the 
veteran was admitting were focused on his perceived 
deteriorating health.  An Axis I diagnosis of 
undifferentiated somatoform disorder was made but no opinion 
on etiology was provided.  

The veteran underwent a VA C&P general medical examination in 
December 1997, at which time his claims folder was reviewed.  
In pertinent part, he was diagnosed with an undiagnosed 
condition manifested by fatigue, forgetfulness, and shortness 
of breath.  The examiner reported that mental changes showed 
recent forgetfulness.  The examiner indicated that the 
Persian Gulf War Syndrome was still in a period of 
observation by the federal government and that the symptoms 
of fatigue and forgetfulness were not attributable to a 
disease process at that time.  

A second VA C&P mental disorders examination was conducted in 
May 2001, by the same examiner that saw the veteran in 
October 1997.  A clinical interview and review of the claims 
folder and medical charts were conducted.  The veteran denied 
a history of psychiatric treatment but reported problems with 
"recent memory."  He said that in conversation, he would 
forget what he was talking about and that at work, he would 
forget phone and permit numbers.  The veteran indicated that 
he coped with this problem by writing things down.  He 
reported that the problems began within the last seven or 
eight years, between 1992 and 1993, and had gotten 
progressively worse.  The veteran also reported some vague 
symptoms of waking up in his house and wondering where he 
was.  He indicated that he had never been an avid reader and 
that he always had problems retaining what he read, though he 
got good grades in school.  Mental status examination, in 
pertinent part, revealed that attention, concentration, and 
short and long term memory were all intact.  

The examiner reported that she had been asked to determine 
the date of onset and etiology of undifferentiated somatoform 
disorder that was diagnosed based on psychological testing 
and interview conducted in October 1997.  The examiner 
indicated that this diagnosis had been made based on the fact 
that the veteran had multiple medical complaints, including 
memory problems, shortness of breath, and fatigue, which 
could not be fully explained by any known medical condition.  
The veteran reported that these symptoms occurred after his 
release from Desert Storm and based upon his reading, he felt 
they were consistent with Gulf War Syndrome.  Therefore, the 
examiner indicated that it did not appear the symptoms began 
in service, but rather after the veteran's discharge.  She 
reported that the etiology of his symptoms was unknown at 
that time.  Psychological testing, which was performed in 
1997, suggested that the veteran was the type of person who 
responds to stressors somatically.  At his own admission, the 
veteran was least-stressed when he was serving in the 
military.  

A third VA C&P mental disorders examination was conducted in 
July 2006, at which time the examiner reported reviewing the 
veteran's computerized patient record system (CPRS), claims 
folder, and past examinations and personality tests.  The 
veteran reported symptoms of depression, fatigue, and 
forgetfulness that started during the Persian Gulf War in 
approximately 1991.  He reported initially noticing fatigue 
and not being able to recall names and numbers.  The veteran 
indicated that his fatigue and forgetfulness had worsened, 
but depression varied according to pain.  He reported that he 
first started feeling depressed around 1994 or 1995.  The 
veteran denied any particular stressor but stated he was 
"worn down" from being tired and sick.  He also denied ever 
seeing a psychiatrist but did report taking antidepressants 
that had been prescribed by his primary care physician.  

Following mental status examination, an Axis I diagnosis of 
alcohol dependence in full, sustained remission was made.  
The examiner reported that the veteran did not meet the 
criteria for undifferentiated somatoform disorder based on 
the DSM-IV criteria.  Although pertinent to this claim, the 
veteran did endorse fatigue and vague forgetfulness, but the 
examiner indicated that he did not appear to have any social 
or occupational impairment in excess of what would be 
expected with his reported symptoms.  In addition, the 
veteran described the onset of depressive symptoms in the 
mid-1990s, which was after service.  The examiner further 
indicated that she was unable to comment on any diagnosis of 
chronic fatigue syndrome.  

The veteran underwent a VA C&P examination in June 2007, at 
which time his claims folder was reviewed.  He gave a history 
of having chronic fatigue since 1994 without history of 
anemia or unexplained weight loss.  The veteran also reported 
decreased concentration and intermittent headache since 1990.  
He denied any current treatment.  The veteran reported that 
he was able to function until approximately noon but then he 
becomes nonfunctional and cannot do yard work or household 
chores secondary to fatigue and forgetfulness.  He also 
indicated that the amount of time he is able to work as a 
building contractor is limited by fatigue.  

The impression made was chronic fatigue syndrome.  The 
examiner reported that he was unable to attribute the 
veteran's symptomatology of chronic fatigue syndrome to 
events that occurred in service.  There is no medical 
documentation of symptoms while in service and the veteran's 
complaint of fatigue began approximately two years after 
separation.  The examiner also indicated that Manatee 
outpatient clinic records do not include complaints of 
chronic fatigue or a diagnosis of chronic fatigue syndrome.  

A fourth VA C&P mental disorders examination was conducted in 
January 2008 and the veteran's claims folder and CPRS chart 
were reviewed at that time.  The examiner reported that the 
examination was being performed to assess depression, 
fatigue, and an undifferentiated somatoform disorder.  The 
veteran's history at the time of the examination was 
consistent with that reported during the July 2006 
examination.  He reported that his depressive symptoms 
started in the mid-1990s, two to three years after his 
discharge from service, and he described an intermittent 
depressed mood.  The veteran also reported low energy in the 
afternoon and occasional lapses in concentration.  He 
indicated that he had had trouble concentrating since he was 
a child and reported that his father taught him to keep lists 
so that he would not forget things, which he continued to do.  
The veteran also reported that his energy was adequate in the 
morning when he went to work, but that he usually ended up 
going home around 11a.m. or noon because it is around this 
time that he becomes fatigued.  

Following mental status examination, the examiner was unable 
to identify an Axis I diagnosis.  The examiner reported that 
the veteran did not meet the DSM-IV criteria for depression 
or undifferentiated somatoform disorder.  The veteran 
reported that his depressive symptoms began in the mid-1990s, 
at least two years after his discharge from service, that he 
began receiving treatment for these symptoms in 2004, and 
that they are adequately controlled with his current regimen.  
The examiner further reported that the veteran may have met 
the criteria for depression in the past, but it was less 
likely as not related to service since it appeared years 
after his discharge.  Regarding forgetfulness, the veteran 
reported that he had been forgetful and had had difficulty 
concentrating since he was a child.  Therefore, the examiner 
found that the veteran's forgetfulness had been a long-
standing problem and was not related to service.  Regarding 
fatigue, the examiner indicated that he would have to defer 
to the June 2007 examination as it is not recognized as a 
DSM-IV disorder.  

In summary, the veteran has continually complained of 
fatigue, forgetfulness, and depression.  The Board 
acknowledges that he was diagnosed with an undifferentiated 
somatoform disorder during the October 1997 mental disorders 
examination.  In May 2001, the same examiner indicated that 
the October 1997 diagnosis was based on the veteran's 
multiple medical complaints, to include memory problems and 
fatigue, which could not be fully explained by any known 
medical condition.  The examiner further found that the 
etiology of the veteran's symptoms was unknown.  In other 
words, the May 2001 examiner was unable to attribute the 
veteran's complaints of forgetfulness and fatigue to an 
undifferentiated somatoform disorder.  In addition to the 
foregoing, the VA examiners who conducted the July 2006 and 
January 2008 examinations found that the veteran did not meet 
the DSM-IV criteria for a diagnosis of undifferentiated 
somatoform disorder.  The January 2008 VA mental disorders 
examiner also found that the veteran did not meet the DSM-IV 
criteria for depression.  

On examination in June 2007, the veteran's reported symptoms 
of fatigue, forgetfulness, and depression were diagnosed as 
chronic fatigue syndrome.  See 38 C.F.R. § 4.88b, Diagnostic 
Code 6354 (2008).  The evidence of record supports a grant of 
service connection for chronic fatigue syndrome, which falls 
under the category of a qualifying chronic disability 
resulting from an undiagnosed illness under 38 U.S.C.A. § 
1117 (West 2002) and 38 C.F.R. § 3.317 (2008).  As noted 
above, service connection is warranted if a qualifying 
chronic disability resulting from an undiagnosed illness 
becomes manifest to a degree of 10 percent or more during a 
specific presumption period.  The presumptive period 
established by the regulations runs until December 31, 2011.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) 
(2008).  

During the June 2007 VA examination, the examiner diagnosed 
the veteran with chronic fatigue syndrome but was not able to 
attribute it to the veteran's active service.  The rationale 
provided was that there was no medical documentation of 
symptoms during service and that the veteran's complaints of 
fatigue began approximately two years after service.  While 
the Board acknowledges this negative etiological opinion, it 
finds that as the VA examiner diagnosed the veteran with 
chronic fatigue syndrome and specifically noted that the 
complaints associated with this condition began two years 
after the veteran's separation from service, which falls 
within the presumptive period, service connection for chronic 
fatigue syndrome is warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & 



Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  As the claim has been granted, the duty to notify 
and assist has been met to the extent necessary.  


ORDER

Service connection for chronic fatigue syndrome is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


